NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT



MARK ALLEN TAYLOR,                     )
                                       )
              Appellant,               )
                                       )
v.                                     )         Case No. 2D17-3390
                                       )
STATE OF FLORIDA,                      )
                                       )
              Appellee.                )
                                       )

Opinion filed January 23, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

David W. Collins, Monticello, for
Appellant.

Ashley Brooke Moody, Attorney
General, Tallahassee, and Laurie
Benoit-Knox, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.



LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.